DETAILED ACTION
This office action is in response to the amendment and remarks filed on 08/06/2021.  

Election/Restrictions
Claims 3, 6, 9 and 12-17 are allowable. The restriction requirement (species) as set forth in the Office action mailed on 12/06/2019 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species A and B is withdrawn.  Claim 15 directed to Species B is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 3, 6, 9 and 12-17 are allowed in view of applicants remarks filed on 08/06/2021. 
claim 3, the prior art of record neither discloses nor makes obvious the combination set forth in the independent claims, and especially does not show “wherein said distributing according to said non-uniform distribution pattern comprises: applying different fuel supply rates between the two lateral injection units injecting fuel towards a propagation-stabilized flame region and the at least one central injection unit injecting fuel towards an auto-ignition stabilized flame region of the combustion chamber, wherein the fuel supply rate to each of the lateral injection units is greater than the fuel supply rate to the at least one central injection unit”, in combination with the other claim limitations.
Particularly, with respect to claim 9, the prior art of record neither discloses nor makes obvious the combination set forth in the independent claims, and especially does not show “wherein said non-uniform distribution pattern includes applying different fuel supply rates between the two lateral injection units injecting fuel towards a propagation- stabilized flame region and the at least one central injection unit injecting fuel towards an auto-ignition stabilized flame region of the combustion chamber, wherein said non- uniform distribution pattern includes applying a fuel supply rate to each of the lateral injection units which is greater than a fuel supply rate to the at least one central injection unit”, in combination with the other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831.  The examiner can normally be reached on Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H Rodriguez/Primary Examiner, Art Unit 3741